Case: 2:20-cv-01511-EAS-KAJ Doc #: 18 Filed: 04/16/21 Page: 1 of 1 PAGEID #: 1078




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANN M. SMITH,

              Plaintiff,                       Case No. 2:20-cv-1511
       v.                                      Judge Edmund A. Sargus Jr.
                                               Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.


                                          ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on March 16, 2021. (ECF No. 17.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. For the reasons set forth in the Report and

Recommendation, the Court OVERRULES Plaintiff’s Statement of Errors and AFFIRMS the

Commissioner’s decision. The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.


4/16/2021                                  s/Edmund A. Sargus, Jr.
DATE                                       EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
